In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                   Filed: April 2, 2018

* * * * * * * * * * * * * * *
DAVID ROMERO,                 *
                              *
     Petitioner,              *                       No. 16-136V
                              *                       Special Master Sanders
v.                            *
                              *                       Attorneys’ Fees & Costs; Reasonable
SECRETARY OF                  *                       Amount Requested; Petitioner Death; Check
HEALTH AND HUMAN SERVICES,    *                       Payable Directly to Counsel
                              *
     Respondent.              *
* * * * * * * * * * * * * * *

Bruce W. Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for Petitioner.
Voris E. Johnson, United States Department of Justice, Washington, DC, for Respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On January 28, 2016, David Romero (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34
(2012). Petitioner alleged that he suffered from “cryoglobulinemic vasculitis, kidney failure,
congestive heart failure, atrial fibrillation, pneumonia, meningoencephalitis, seizures, edema in the
bilateral lower extremities, palpable purpura, glomerulonephritis, enlarged spleen, anemia, nose
bleeds, pancytopenia, chronic thrombocytopenia, pulmonary edema, psychosis, diplopia,
hemoptysis, dyspnea, bronchiolitis, pneumonitis, sepsis, pseudomonas bacteremia, neutropenia,
leukopenia, mood changes, and neurocognitive disorder” as a result of Hepatitis B vaccinations he
received on April 22, 2014 and May 22, 2014. Pet. at 1, ECF No. 1.

       1
           This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion
for redaction must include a proposed redacted decision. If, upon review, the undersigned agrees
that the identified material fits within the requirements of that provision, such material will be
deleted from public access.
       2
         The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986,
Pub. L. No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(“Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C.
§ 300aa of the Act.
                                                  1
        Petitioner passed away on September 3, 2017. Pet’r Ex. 21, ECF No. 45. His daughter,
the sole beneficiary of his estate, declined to serve as the petitioner in the case. See Pet’r’s Status
Rept., ECF No. 47; Order, ECF No. 48; Pet’r Ex. 22, ECF No. 49-1. On January 3, 2018,
Respondent filed an unopposed Motion to Dismiss because “[t]here [was] no petitioner to
prosecute th[e] claim further.” Resp’t’s Mot. to Dismiss, ECF No. 51. The case was dismissed
on January 4, 2018. ECF No. 52.

         On February 23, 2018, Petitioner’s counsel, Bruce W. Slane, filed an application for
attorneys’ fees and costs. ECF No. 55. In his application, Mr. Slane requests $40,518.00 in
attorneys’ fees and $18,620.08 in costs and expenses. Id. at 1. Thus, the total amount requested
is $59,138.08. Id. at 2. Respondent filed a response on March 8, 2018. ECF No. 56. In his
response, Respondent indicated that “[t]o the extent the special master is treating [P]etitioner’s
request for attorneys’ fees and costs as a motion that requires a response from [R]espondent . . .
Respondent is satisfied the statutory requirements for an award of attorneys’ fees and costs are met
in this case.” Id. at 2. Respondent recommended that the undersigned “exercise her discretion and
determine a reasonable award for attorneys’ fees and costs.” Id. at 3. Petitioner did not file a reply
thereafter. On March 15, 2018, the undersigned requested that Petitioner file additional
information in support of his motion for attorneys’ fees. ECF No. 57. Petitioner filed the
information on March 29, 2018.3 ECF No. 58. This matter is now ripe for consideration.

       The undersigned has reviewed the detailed records of time and expenses of Petitioner’s
counsel, and finds that they are reasonable. In accordance with the Vaccine Act, 42 U.S.C.
§ 300aa-15(e), the undersigned finds that Petitioner is entitled to attorneys’ fees and costs.

        Decisions in the Vaccine Program typically award attorneys’ fees and costs in the form of
a check payable jointly to petitioners and their counsel. See 42 U.S.C. § 300aa-15(e) (provision
allowing for attorneys’ fees and costs “as part of [a petitioner’s] compensation” under the Act).
However, prior decisions have allowed payment to be made directly to a petitioner’s attorney
where the attorney would be unable to obtain a petitioner’s signature on a jointly-payable check.
See Goodridge v. Sec’y of HHS, No. 02-320V, 2014 WL 3973905, at *2-*6 (Fed. Cl. Spec. Mstr.
2014) (analyzing the statutory language, precedent, and policy reasons which justify the issuance
of an attorneys’ fee award directly to an attorney); Gitesatani v. Sec’y of HHS, No. 09-799V, 2011
WL 5025006, at *4-5 (Fed. Cl. Spec. Mstr. 2011) (concluding that “awarding attorneys’ fees and
costs to the attorney when the petitioner is absent and unavailable inheres in the petitioner’s right
to compensation”); Watson v. Sec’y of HHS, No. 10-882V, 2016 WL 4491492, at *1, *3 (Fed. Cl.
Spec. Mstr. 2016) (granting relief where a jointly-payable check was awarded but counsel advised
that petitioner “refused to endorse it”); see also Ortiz-Mutilitis v. Sec’y of HHS, No. 03-59V, 2012
WL 3902472, at *4 n.9 (Fed. Cl. Spec. Mstr. 2012) (denying relief from judgment where a check
       3
          Although Petitioner’s counsel appended information regarding the hours expended in
response to the undersigned’s March 15, 2018 Order, he does not request compensation for the
additional hours. Pet’r Resp. to Mar. 15 Order, ECF No. 58 (requesting total amount of attorneys’
fees and costs as designated in Petitioner’s Motion); see id. Tab A, ECF No. 58-1. Petitioner’s
counsel is advised that he should include information regarding the qualifications of persons who
billed hours in a case in all future attorneys’ fees applications, as such information is necessary in
order for a special master to determine whether the hourly rates billed are reasonable.


                                                  2
was jointly-payable, but noting that a special master may award attorney fees and costs directly to
counsel in certain circumstances).

        Neither party addressed whether the payment in this case should be made directly to
Petitioner’s counsel. However, this case was dismissed because Petitioner died and no eligible
person wanted to prosecute the claim further. Therefore, the undersigned finds that the attorneys’
fees and costs should be awarded to Petitioner’s counsel alone. Accordingly, the undersigned
hereby awards the amount of $59,138.08,4 in the form of a check made payable to Petitioner’s
counsel, Bruce W. Slane, of the Law Office of Bruce W. Slane, P.C. In the absence of a motion
for review filed pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in
accordance herewith.5


       IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




       4
         This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for legal
services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees
(including costs) that would be in addition to the amount awarded herein. See generally Beck v.
Sec’y of HHS, 924 F.2d 1029 (Fed. Cir. 1991).
       5
         Entry of judgment can be expedited by each party’s filing of a notice renouncing the right
to seek review. Vaccine Rule 11(a).
                                                 3